Citation Nr: 0920269	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diffuse degenerative arthritis and degenerative disc disease 
with spinal stenosis and radiculopathy of the cervical spine 
associated with a shell fragment wound of the left shoulder 
and upper back prior to April 22, 2008, and in excess of 30 
percent since then.

2.  Entitlement to service connection for degenerative joint 
disease of the left arm.

3.  Entitlement to service connection for right wrist carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 2005 
rating decision the RO denied the Veteran's claim for service 
connection of degenerative joint disease (DJD) of the left 
arm.  In a July 2007 rating decision the RO continued a 20 
percent evaluation for diffuse degenerative arthritis and 
degenerative disc disease with spinal stenosis and 
radiculopathy of the cervical spine associated with a shell 
fragment wound of the left shoulder and upper back.  In a 
subsequent rating decision, dated in June 2008, the RO 
increased this evaluation to 30 percent effective April 22, 
2008.  Because the maximum benefit was not granted, the issue 
of entitlement to a higher evaluation remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2005 the Veteran was provided a hearing before a 
Decision Review Officer (DRO) with respect to his claim for 
service connection of DJD of the left arm.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

The issues of service connection for right carpal tunnel 
syndrome and of entitlement to an evaluation in excess of 20 
percent for diffuse degenerative arthritis and degenerative 
disc disease with spinal stenosis and radiculopathy of the 
cervical spine associated with a shell fragment wound of the 
left shoulder and upper back prior to April 22, 2008, and in 
excess of 30 percent since then are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has not been shown by competent and probative evidence 
that the Veteran has DJD of the left arm.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the left 
arm is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Notice was sent in May 2005, prior to the rating decision on 
appeal.  This notice did not include notice concerning 
secondary service connection.  However, as the Board below 
finds that the claimed disability is not shown by the 
evidence of record, and that the claim must be denied on that 
basis, there is no prejudice to the Veteran in failing to 
provide him with notice concerning secondary service 
connection.  Additionally, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, notice in 
compliance with Dingess was provided to the Veteran in a 
March 2006 letter, and the service connection claim was 
readjudicated in an August 2007 Supplemental Statement of the 
Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran the 
opportunity to give testimony before a DRO.  VA need not 
obtain a medical opinion with respect to this claim because 
there is no competent evidence indicating that the Veteran 
has DJD of the left arm that is attributable to service and 
there is sufficient evidence to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Service connection is also granted for 
disability that is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background and Analysis

In opening, the Board notes that it has reviewed the 
Veteran's service treatment records and that they are 
negative with respect to complaints regarding the left arm; 
his service treatment records show a shell fragment wound to 
the left shoulder and upper back.  His report of separation 
examination, dated in October 1970, notes normal upper 
extremities.  On his separation report of medical history, 
also dated in October 1970, he denied ever having swollen or 
painful joints, arthritis or rheumatism, as well as a painful 
or "trick" elbow.  

There is no evidence of record dated within one year 
following the Veteran's discharge.  The earliest evidence of 
record is dated in July 1972 and relates to tendonitis of the 
long head of the biceps.  On a November 1972 VA examination 
x-rays of multiple joints, including the left shoulder, were 
negative for arthritis, and there were no complaints 
referable to the left arm.

In April 2005, the Veteran filed a claim for an increase in 
his service-connected "DJD of the left arm."  At this time, 
however, service connection was not in effect for DJD of the 
left arm, but rather for residuals of a shell fragment wound 
to the left shoulder, which is not an issue currently on 
appeal.  The May 2005 notice letter indicated that service 
connection was not in effect for DJD of the left arm and the 
claim was adjudicated as a claim for entitlement to service 
connection for DJD of the left arm. 

In his September 2005 Notice of Disagreement, the Veteran 
related that he had been informed by a VA doctor on August 
29, 2005, that he had a "left arm condition" related to the 
aforementioned shell fragment wound of the left shoulder.  He 
related having weakness of the left arm due to this wound.  

In December 2005, at the Veteran's request, he was provided a 
DRO hearing to offer testimony regarding his claimed DJD of 
the left arm.  At this hearing, the Veteran clarified that he 
was losing range of motion from his "shoulder clear on 
down" and that his elbow and hand were affected.  He 
testified that he had been informed by a VA doctor that he 
had arthritis in every joint of his body.  The Veteran 
related that there should be evidence in the claims file, 
particularly a VA compensation and pension examination 
report, which indicated that his service-connected left 
shoulder disability was directly causing loss of range of 
motion.
He testified to having arthritis in the knuckles and fingers.  
He also offered testimony that he had problems with numbness 
in the left arm from the neck down and that there were 
outstanding VA records, possibly relevant to this claim.

Following this hearing, numerous VA records were associated 
with the claims file, in addition to the VA records then 
contained in the claims file.  A review of these records and 
the entire claims file shows a general diagnosis of DJD and 
specific diagnoses of DJD and arthralgia of the left 
shoulder, DJD of the hands, and status post-operative removal 
of the distal left clavicle and bone spurs from the distal 
left clavicle and shoulder area in 1981, related to a post-
service workplace injury.  See private treatment records from 
1977 to 1989, particularly 1977 to 1979.  None of this 
evidence discloses any DJD of the left arm attributable to 
service, particularly to the shell fragment wound.  

In regards to the Veteran's statement regarding an August 
2005 VA examination, the Board notes a VA record documenting 
a complaint of chronic shoulder pain dated August 29, 2005.  
This record notes diagnoses of shoulder arthralgia and DJD.  
It does not, however, otherwise reflect any DJD of the left 
arm.  

In opening, the Board notes that service connection is 
already in effect for residuals of a shell fragment wound to 
the left shoulder, and that disability is rated on the basis 
of limitation of motion, the same basis on which arthritis is 
rated.  Therefore, the Veteran is in essence already 
compensated for any degenerative changes in his left 
shoulder.  The scar associated therewith is separately rated.  
The Board will address only those diagnoses that are 
distinguishable from the service-connected left shoulder 
disability.

The Board notes that the presumptive regulations pertaining 
to arthritis cannot aid in substantiating this claim.  As 
outlined above, there is no evidence of any manifestations of 
arthritis within the first post-service year.  

Service connection for DJD of the left arm is not warranted 
on a direct basis or as secondary to service-connected 
disability.  In this regard, the Board acknowledges the 
Veteran's assertions that he has DJD of the left arm due to 
his in-service shell fragment wound.  However, service 
connection is already in effect for the residuals of this 
wound and there is no current diagnosis of DJD of the left 
arm, as opposed to the left shoulder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability."  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, although 
there is a diagnosis of DJD of the left hand, no competent 
evidence attributes this diagnosis to service.  See, for 
example, VA clinical records of February and March 2008.  The 
Veteran, as a layperson, is not competent to make this 
assertion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In any event, the issue herein involves the left arm.  
His statements regarding having been informed in August 2005 
by a VA examiner that he had a "left arm condition" related 
to service are not supported by the record; no such statement 
appears in the report associated with this examination.  It 
is the duty of the Board as the fact finder to determine the 
credibility of testimony and other lay evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

The Board notes that VA examinations in July 2005 failed to 
show any diagnosis of left arm arthritis or disability other 
than symptoms and signs associated with the service-connected 
left shoulder shell fragment wound residuals and cervical 
spine disability.  A February 2006 VA examination similarly 
failed to reflect separate arthritis of the left arm.  See, 
also, VA examinations in May 2007 and April 2008.  For these 
reasons, the preponderance of the evidence is against the 
claim, and it must be denied.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left arm is denied.


REMAND

The Veteran's claim for an increased evaluation for diffuse 
degenerative arthritis and degenerative disc disease with 
spinal stenosis and radiculopathy of the cervical spine 
associated with a shell fragment wound of the left shoulder 
and upper back must be remanded for further development.  
Under the regulations pertaining to evaluating disabilities 
of the spine, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note (1) (2008).  A review of the record 
discloses numerous neurological problems associated with the 
Veteran's upper extremities, including radiculopathy 
associated with DJD and central canal stenosis of the 
cervical spine.  The Veteran should be afforded a 
neurological examination to address the extent and severity 
of any neurologic abnormalities associated with this 
disability.

The Board notes that in an October 2008 rating decision, the 
RO denied service connection for right wrist carpal tunnel 
syndrome, and the Veteran submitted a Notice of Disagreement 
(NOD) for the claim in November 2008.  A statement of the 
case (SOC) pertaining to this issue is not of record.  Where 
a claimant files a notice of disagreement and the RO has not 
issued an SOC, the issue must be remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
neurological examination to determine the 
current extent and severity of any 
neurologic abnormalities associated with 
his service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
as part of the examination.  All indicated 
tests and studies should be undertaken.  
The examiner is asked to identify all 
symptomatology associated with this 
disability and address the severity 
thereof and quantify such symptomatology, 
where appropriate, as complete, slight, 
moderate, or severe.  The examiner is 
asked to distinguish between any 
neurologic abnormality(ies) associated 
with the Veteran's cervical spine 
disability and any other disability, 
whether or not it is service-connected, 
that causes any neurolgic 
abnormality(ies), particularly to the 
upper extremities.

2.  Thereafter, the AMC/RO should then 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant and 
his representative should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

3.  With regard to the issue of service 
connection for right wrist carpal tunnel 
syndrome, issue an SOC containing all 
applicable laws and regulations, and 
reasons for the denial. The Veteran should 
be advised of the time period in which to 
perfect his appeal. Only if the Veteran's 
appeal as to this issue is perfected 
within the applicable time period should 
the case be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


